DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              DIANA JELIC,
                                Appellant,

                                    v.

               THE BANK OF NEW YORK MELLON f/k/a
                     THE BANK OF NEW YORK,
                            Appellee.

                              No. 4D18-155

                          [November 8, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Susan Lubitz, Senior Judge; L.T. Case No. 50-2016-CA-
013038-AG.

   Kendrick Almaguer, Michael Vater, Ekene O.M. Obi, and Taylor M.
Claudon of The Ticktin Law Group, PLLC, Deerfield Beach, for appellant.

   Nancy M. Wallace of Akermap LLP, Tallahassee, William P. Heller of
Akerman LLP, Fort Lauderdale, and Celia C. Falzone of Akerman LLP,
Jacksonville, for appellee.

PER CURIAM.

   Affirmed.

GROSS, DAMOORGIAN and CIKLIN, JJ., concur.


                          *          *          *

  Not final until disposition of timely filed motion for rehearing.